DETAILED ACTION

              Allowable Subject Matter
This Supplemental Notice of Allowability is in response to the PTAB decision dated 9/22/2020. Claims 1-17 and 19-22 dated 3/29/2018 are allowed. There are a total of 21 allowed claims.
The supplemental notice of allowability corrects a claim numbering error in the previous notice of allowance which erroneously numbered two original claims as claim 13. 
Claims 1-17 and 19-22 remain allowable for the reasons set forth in the prior office action (mailed 12/17/2020).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK JESSEN whose telephone number is (571)272-7447. The examiner can normally be reached on Mon-Fri, 9:00-5:00.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached on (469) 295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Derek Jessen/

Examiner, Art Unit 3622

/PETER H CHOI/Supervisory Patent Examiner, Art Unit 3622